931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tommy Franklin ESSICK, Defendant-Appellant.
No. 90-5803.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 11, 1991.Decided May 3, 1991.

1
SEE 935 F.2D 28.